                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF LOUISIANA
                            SHREVEPORT DIVISION

UNITED STATES OF AMERICA                         CRIMINAL ACTION NO. 19-00043-01

VERSUS                                           JUDGE S. MAURICE HICKS, JR.

CHRISTOPHER DONTA WILLIS (01)                    MAGISTRATE JUDGE HORNSBY


                                       ORDER

      For the reasons assigned in the Report and Recommendation of the Magistrate

Judge previously filed herein, and having thoroughly reviewed the record, including the

written objections filed, and concurring with the findings of the Magistrate Judge under

the applicable law;

      IT IS ORDERED that Defendant’s Motion to Suppress (Record Document 53) is

DENIED.

      THUS DONE AND SIGNED, at Shreveport, Louisiana, this the 12th day of

November, 2019.
